 Case 1:19-cv-00406-LEW Document 64 Filed 06/17/20 Page 1 of 5    PageID #: 731



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MAINE

 MAN AGAINST XTINCTION,                    )
                                           )
                Plaintiff                  )
                                           )
v.                                         )
                                           )
COMMISSIONER OF MAINE                      )
DEPARTMENT OF MARINE RESOURCES,            )
et al.,                                    ) Civil Action: 1:19-cv-00406-LEW
               Defendants, and             )
                                           )
 MAINE LOBSTERMEN’S ASSOCIATION,           )
 2 Storer St, Suite 203                    )
 Kennebunk, ME 04043                       )
                                           )
                Proposed Intervenor-       )
                Defendant.                 )
                                           )
                                           )



             DECLARATION OF PATRICE F. MCCARRON IN SUPPORT OF
                    MAINE LOBSTERMEN’S ASSOCIATION
                          MOTIONTO INTERVENE
 Case 1:19-cv-00406-LEW Document 64 Filed 06/17/20 Page 2 of 5                      PageID #: 732



        I, PATRICE F. MCCARRON, declare and state as follows:

        1.      I am the executive director of the Maine Lobstermen’s Association (MLA),

 having served in this role since 2001. I am responsible for overseeing the operations of the

 association and leading the association’s outreach and policy pertaining to conserving large

 whales. I serve as one of Maine’s representatives on the Atlantic Large Whale Take

 Reduction Team (TRT).

       2.      The MLA is a private, not-for-profit cooperative trade association representing

more than 1,200 members. MLA’s membership is comprised of 970 voting members who are

commercial lobstermen in Maine. This means they are “owner-operator” lobster harvesters who

possess a valid commercial lobster and crab harvesting license from the State of Maine that

authorizes them to operate a boat engaged in commercial fishing for lobster within a designated

lobster fishery management zone. Recognizing that there are many businesses and individuals

that wish to support Maine lobstermen, MLA has a separate non-voting membership category

which includes 236 associate members. MLA’s associate members include sternmen, i.e.,

individuals actively employed on a commercial lobster fishing boat who do not possess a

commercial lobster license, businesses and associations that support lobster harvesters in business

or activity related to the lobster fishing industry, and individuals, many of whom are retired

Maine lobstermen interested in supporting MLA’s harvester members as they operate the world’s

most sustainable fishery. According to the MLA’s bylaws, associate members do not have any

voting rights and cannot serve on the Board of Directors.


        3.      Since 1954, the MLA has provided a credible voice for the industry on marine

resource management issues and is highly regarded by stakeholders in the health of Maine’s

unique coastal and marine resources. MLA members are committed to its mission to advocate for

a sustainable lobster resource and the fishermen and communities that depend on it.
                                                 2
Case 1:19-cv-00406-LEW Document 64 Filed 06/17/20 Page 3 of 5 PageID #: 733
      4.    MLA members fish in waters subject to National Marine Fisheries Service’s

(NMFS) Atlantic Large Whale Take Reduction Plan (TRP or Take Reduction Plan) under the

Marine Mammal Protection Act (MMPA) and Biological Opinion under the Endangered Species

Act (ESA) using fishing practices authorized under the TRP and the Biological Opinion that are

the subject of this complaint. MLA members also fish in Maine’s coastal waters that are exempt

from the TRP.

       5.       Since the inception of the TRT in 1995, the MLA has been a leader in federal and

state efforts to preserve and protect the health of the endangered North Atlantic right whale

population when the animals transit waters off the Maine coast. MLA has been a key player in

cooperative research to develop new fishing technologies, and the development and

implementation of practical management measures and harvesting practices to minimize risk to

right whales when they are present in Maine waters.

       6.       The members of MLA are on the front line of right whale protection efforts in the

Gulf of Maine because they are responsible for implementation of harvesting practices designed

to reduce potentially harmful interaction between right whales and lobster fishing gear. Maine’s

lobster harvesters have made multiple changes in the deployment of harvesting gear, including

incorporating weak links into buoy lines, deploying sinking groundlines in non-exempt waters,

abiding by minimum numbers of traps per endline based on distance from shore, and

minimizing the use of knots in fishing gear. These measures have combined to demonstrably

reduced the risk of harm to right whales in the Gulf of Maine. Maine lobstermen also mark their

buoys and endlines in order to aid in identifying the origin of fishing gear if it entangles a

whale. The state of Maine implemented new gear marking regulations for lobster gear in 2020

that expand and enhance gear marking requirements beyond what is required under the TRP.

       7.       MLA’s members operate pursuant to the Atlantic States Marine Fisheries

Commission (ASMFC) Amendment 3 Lobster Fishery Management Plan and its addenda, in


                                                 3
Case 1:19-cv-00406-LEW Document 64 Filed 06/17/20 Page 4 of 5 PageID #: 734
addition to NMFS’ Biological Opinion and the Take Reduction Plan, and any change to these

would impact MLA’s members. MLA members fish rope which the plaintiff alleges has

entangled North Atlantic right whales and is currently required to comply with Amendment 3.

Requiring additional mitigation measures to reduce the risk of entanglement directly implicates

MLA members and their ability to fish. The implementation of such measures would directly

and significantly impact the economic interests and livelihood of MLA’s harvester members

and their communities.

       8.      MLA seeks this Court’s leave to intervene to address the need for, effectiveness

of, and potential collateral impacts of any proposals to alter regulatory requirements and related

fishing practices under NMFS’ 2014 Biological Opinion and its Take Reduction Plan, both of

which regulate the American lobster fishery from which MLA’s members make their

livelihoods.

       9.      As a long-time member of the TRT and leader in development and

implementation of conservation measures that have been incorporated into the Take Reduction

Plan over time, I have brought to the table MLA’s extensive, collective, technical and historical

knowledge of the interaction between endangered whales and the Maine lobster fishery.

Moreover, under the direction of MLA’s Board of Directors, all of whom are commercially-

licensed lobster harvesters, I have made sure that MLA remains a consistent voice within the

stakeholder community for fishery management and whale conservation practices that are

thoroughly grounded in the best-available, most current scientific evidence on these interrelated

subjects. And, at the Board’s direction, I have facilitated MLA’s goal to be a constructive

partner with credible scientific, conservation and regulatory entities in the search for an effective

approach to management of the lobster fishery that cares for the welfare of endangered right

whales while, at the same time, respecting the safety, operational, and economic interests of

Maine’s lobster harvesters.


                                                 4
Case 1:19-cv-00406-LEW Document 64 Filed 06/17/20 Page 5 of 5 PageID #: 735
      10.   The MLA and its members have a long and extensive track record of

collaboration with scientists in developing and testing fishing gear to reduce the risk of

entanglement. The MLA partnered with the NMFS gear team in the 1990’s to measure

gear profiles, test weak links and explore gear modifications; worked with researchers in

the 2000’s to establish methods and standards to deploy weak links, develop buoy line

marking methods, deploy remotely operated vehicle (ROV) and sensors to measure

groundline rope profiles, and tested a variety of vertical line modifications such as weak

rope, stiff rope, glow rope and time tension line cutters. Since 2010, MLA and its

members have worked with scientists to publish a resource describing lobster gear and

configurations deployed in the New England lobster fishery, mapped lobster fishing

effort, developed a fishing gear/right whale risk model, documented wear issues

associated with sinking groundlines and recommendations to improve wear of that line,

described options for best fishing practices, tested colored vertical lines, measured the

breaking strength of existing vertical lines, tested new versions of weak rope and

updated time tension line cutters.

       11.     I declare under penalty of perjury of the laws of the United States that the

foregoing is true and correct.

       Executed this 12th day of June, 2020, at Kennebunk, ME.


                                                      /s/ Patrice F. McCarron
                                                      Patrice F. McCarron




                                                 5
